THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MARC ANTWAIN X. RIVERS, SR.,

MUHAMMAD,
Plaintiff, :
V. : 3:17-CV-2415
(JUDGE MARIANI)
COREY DUMONT AND M. RENNICK,
Defendants.
ORDER

AND NOW, THIS tay OF JULY, 2019, upon review of Magistrate Judge
Mehalchick’s Report & Recommendation (Doc. 32), for clear error and manifest injustice, IT
IS HEREBY ORDERED THAT:

1. The Report & Recommendation (Doc. 32), is ADOPTED for the reasons discussed
therein and for the further reason that the Court, having applied all of the factors
enumerated in Poulis v. State Farm Fire & Cas. Co., 747 F.2d 863 (3d Cir. 1984),
finds that dismissal is warranted.

2. Plaintiffs Complaint (Doc. 1) is DISMISSED.

3. The Clerk of Court is directed to CLOSE this action.

| Wilt,
Rober! B-Mariant
United States District Judge

 

 
